Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 11, 2017                                                                                      Stephen J. Markman,
                                                                                                                  Chief Justice

  156569 & (23)(24)                                                                                          Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                              Joan L. Larsen
                                                                                                           Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellant,
  v                                                                  SC: 156569
                                                                     COA: 339279
                                                                     Wayne CC: 15-008834-FH
  ANTOINE TEARSO HEARN,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the September 14, 2017 order of the Court of Appeals
  is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  VACATE the May 25, 2017 order of the Wayne Circuit Court granting a new trial. The
  court failed to articulate how the defendant was prejudiced by trial counsel’s errors. See
  People v Trakhtenberg, 493 Mich. 38, 55-56 (2012). We REMAND this case to the
  Wayne Circuit Court for further articulation of how the defendant was prejudiced by
  counsel’s errors or to explain why a showing of prejudice was unnecessary. The motion
  for stay is DENIED as moot.

        We do not retain jurisdiction.

          VIVIANO, J., did not participate due to a familial relationship with the presiding
  circuit court judge in this case.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 11, 2017
         p1010
                                                                                Clerk